United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
Fort Sill, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tommy Sims, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-868
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 23, 2011 appellant filed a timely appeal of a January 13, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back injury in the performance of duty.
On appeal, counsel contends that the medical evidence and appellant’s statements
establish that he sustained a back injury on March 24, 2010 while lifting boxes at work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 2, 2010 appellant, then a 45-year-old mobilization specialist, filed a traumatic
injury claim (Form CA-1) asserting that he sustained a back injury on Thursday, March 25, 2010
while lifting a box. He stated that he remained at work on March 25, 2010 and went to the
doctor on Friday, March 26, 2010. Appellant did not return to work.
Dr. Richard T. Brittingham, an attending Board-certified internist, treated appellant from
October 28, 2008 through February 4, 2010 for chronic neck and back pain, cerebrovascular and
cardiovascular conditions. On March 18, 2010 he treated appellant for a lip laceration sustained
at work when a clothes rack fell and struck him in the face. Dr. Brittingham ordered March 19,
2010 lumbar magnetic resonance imaging (MRI) scan and x-rays, which showed narrowing of
the L4-5 disc and an old Schmorl’s node at the L5 endplate, unchanged from a February 2005
study.
In a March 25, 2010 report, Dr. Brittingham related appellant’s complaints of chronic
neck and back pain with a history of spinal stenosis. He diagnosed an L4-5 disc bulge, neck pain
and right-sided radiculopathy. Dr. Brittingham ordered an April 5, 2010 MRI scan showing an
L5-S1 annular tear and C5-6 and C6-7 disc protrusions. On April 6, 2010 he noted that appellant
complained of increased pain after “doing a lot of furniture moving” at work in late March 2010.
In an April 13, 2010 report, Dr. Brittingham restricted appellant from moving furniture due to a
March 25, 2010 occupational injury causing neck and low back pain. He again noted a
March 25, 2010 date of injury in a May 5, 2010 form report, with a remote history of a back
injury in a motor vehicle accident. Dr. Brittingham checked a box “yes” indicating his support
for causal relationship, noting that “lifting and moving furniture will aggravate [appellant’s]
pain.”
On June 7, 2010 OWCP advised appellant of the additional evidence needed to establish
his claim, including a detailed description of the March 25, 2010 incident and medical evidence
supporting a causal relationship between that incident and the claimed back injury. In response,
appellant submitted a claim for wage-loss compensation from June 20 to July 3, 2010.
By decision dated July 15, 2010, OWCP denied the claim on the grounds that fact of
injury was not established. It found that appellant did not submit factual evidence to support that
the March 25, 2010 lifting incident occurred as alleged. OWCP noted that his physicians did not
mention a March 25, 2010 back injury.
In a July 30, 2010 letter, appellant requested a telephonic oral hearing, held
November 1, 2010. At the hearing, counsel stated that the correct date of injury was March 24,
2010 and that Dr. Brittingham’s references to a March 25, 2010 incident were “record errors.”
Following the hearing, counsel submitted a November 22, 2010 letter asserting that appellant
was injured on March 25, 2010.
Appellant submitted a July 22, 2010 statement noting a history of back injuries while in
the military, prior to his work at the employing establishment. On March 18, 2010 he sustained a
lip and upper back injury at work and sought medical attention. On March 24, 2010 appellant

2

experienced a pulling sensation in his upper and lower back while stacking chests of drawers at
work. He submitted additional evidence.2
Dr. Brittingham noted chronic neck and back pain in reports from June 2 to
July 19, 2010. He mentioned March 18 and 25, 2010 workplace accidents. In August 2, 2010
form reports, Dr. Brittingham noted a March 24, 2010 workplace accident causing right-sided
neck and right shoulder pain. In a December 18, 2010 letter, he noted that on March 25, 2010,
appellant asserted that he injured his back lifting boxes on and off pallets. Dr. Brittingham
opined that this incident may have exacerbated a possible preexisting condition.
In an August 18, 2010 report, Dr. Nils Axelsen, an attending Board-certified orthopedic
surgeon, diagnosed right-sided neck and right arm pain which appellant attributed to lifting a box
at work on March 24, 2010.
By decision dated January 13, 2011, OWCP’s hearing representative affirmed the
July 15, 2010 decision, finding that the evidence submitted did not establish a March 24 or 25,
2010 lifting incident as factual. The hearing representative found that there was conflicting
evidence as to the date, time and cause of the claimed incident. OWCP’s hearing representative
further found that there was insufficient rationalized medical evidence supporting a causal
relationship between a March 24 or 25, 2010 lifting incident and the claimed back injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.6
2

A February 8, 2005 lumbar MRI scan showed disc desiccation at L4-5 and L5-S1 with mild foraminal and
spinal stenosis.
Appellant submitted reports from August 26, 2005 to September 13, 2010 regarding
cerebrovascular, cardiovascular and right upper extremity conditions. These documents do not address a back
injury. Appellant continued to file claims for total disability compensation through July 3, 2010.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

3

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7 An employee has
not met his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.8
ANALYSIS
On April 2, 2010 appellant claimed that he sustained a back injury while lifting a box at
work on March 25, 2010. OWCP denied the claim by July 15, 2010 and January 13, 2011
decisions on the grounds that the evidence was insufficient to establish that the claimed incident
occurred at the time, place and in the manner alleged.
Neither appellant nor counsel provided a consistent history of injury. At the November 1,
2010 hearing, counsel contended that appellant injured his back on March 24, 2010 and that
Dr. Brittingham, an attending Board-certified internist, mistakenly noted March 25, 2010 as the
date of injury. Following the hearing, appellant submitted a July 22, 2010 statement concurring
that he was injured on March 24, 2010, although he stated on his claim form that he was injured
on March 25, 2010. Counsel then asserted in a November 22, 2010 letter that appellant was
injured on March 25, 2010. Thus, appellant and counsel both used March 24, 2010 and
March 25, 2010 as the date of injury, creating substantial confusion.
The medical evidence also contains divergent accounts of the date, mechanism and type
of injury. Appellant complained of back pain after sustaining a March 18, 2010 facial injury at
work, prompting Dr. Brittingham to order a lumbar MRI scan because appellant had preexisting
spinal stenosis. Dr. Brittingham mentioned on April 6, 2010 that appellant had back pain after
moving furniture at work in late March 2010, but not specifically on March 25, 2010. Also, he
did not explain if the effects of the March 18, 2010 incident had ceased. Dr. Brittingham first
mentioned a March 25, 2010 incident on April 13, 2010, stating that appellant sustained an injury
while moving furniture. On May 25, 2010 he again mentioned moving furniture on March 25,
2010, but that appellant also had a back injury on an unspecified date due to a motor vehicle
accident. In reports dated from June 2 to December 18, 2010, Dr. Brittingham referred both to
March 24 and March 25, 2010 injuries. Dr. Axelsen, an attending Board-certified orthopedic
surgeon, noted on August 18, 2010 that appellant believed he injured his right arm on March 24,
2010 by lifting a box at work.
The Board finds that the evidence does not provide a consistent history of when the
claimed incident occurred. There is conflicting evidence regarding whether it happened on
March 24 or 25, 2010 or whether appellant injured his back, his right arm, or both. These are
fundamental inconsistencies that cast serious doubt on the validity of the claim.9 Therefore,

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

S.P., 59 ECAB 184 (2007); V.F., 58 ECAB 321 (2007).

9

S.P., supra note 8.

4

appellant has not met his burden of proof in establishing that the March 25, 2010 incident
occurred at the time, place and in the manner alleged.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, counsel contends that the medical evidence and appellant’s statements are
sufficient to establish that appellant sustained a back injury on March 24, 2010 while lifting
boxes at work. As stated, the evidence of record contains divergent accounts of events that are
insufficient to support that the claimed incident occurred as alleged.
CONCLUSION
The Board finds that appellant did not establish that he sustained a back injury in the
performance of duty on March 25, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 13, 2011 is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

As appellant did not establish that the employment incident occurred at the time, place and in the manner
alleged, the Board need not further consider the medical evidence.

5

